Appeal by the employer and carrier from awards of disability compensation and death benefits made by the Workmen’s Compensation Board. While employed as a salesman in a retail store, decedent was choked, kicked and beaten by three men who entered the store, apparently bent on robbery, and sustained serious injuries to his head, neck and other parts of his body, which rendered him unconscious and required his hospitalization. This assault occurred on September 5, 1951. Decedent, who was 45 years of age at the time, died on January 14, 1952, approximately four months after the assault. The record presents a rather clear picture of both physical and mental illness during the greater part of this four-month period. Autopsy demonstrated that the primary cause of death was multiple pulmonary abscesses. Appellants urge that the death of the deceased was not causally related to the accidental injuries which he sustained, and that there is no substantial evidence to support the finding of causal relation made by the board. While all of the medical testimony is in agreement that the primary cause of death was multiple pulmonary abscesses, there is medical disagreement as to the cause of the lung abscesses. All the doctors seem to agree that there was a secondary cause of death, but are not in accord in their diagnoses. The board referred the matter to an impartial specialist. He testified that in his opinion the lung abscesses were secondary to brain dysfunction due to a carotid artery thrombosis secondary to the trauma, and gave a definite opinion that decedent’s death was causally related to his accidental injuries. This conflict of medical opinion presents a question of fact. The other evidence in the record relating the history of claimant’s symptoms and condition from the time of the injury to his death strongly supports the finding of the board of causal relation. Awards affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.